Citation Nr: 0944089	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from February 1957 to 
January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

With resolution of doubt in favor of the Veteran, the 
currently diagnosed low back disorder is etiologically 
related to an in-service injury to the low back.    


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  In 
light of the favorable determination, the Board finds that no 
further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, there 
must be medical or competent lay evidence of a current 
disability; medical or competent lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
or competent lay evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 
341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009). 

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

At the hearing, the Veteran provided testimony that he 
injured his back in service in 1957 for which he received 
medical attention at an aid station.  He was treated with 
salve and a heat lamp, and he was provided pain pills.  After 
three months, he was discharged from the military.  After 
service, he received treatment from a private physician and 
the VA.  He was seen at the VA approximately five years after 
his discharge from service; he saw the private physician at 
some point prior to being initially seen at the VA.  The 
Veteran maintained that the private physician was deceased.  
The cost of the medication was too high so he self-medicated 
with over-the-counter pain pills.  He maintained that he 
continued to experience pain in the same area as he 
experienced in service.  During his lifetime he was a farmer.  
Thereafter, he worked at a casino, and then he worked in a 
laundry mat.  In statements dated in July 2006, April 2007, 
and July 2009, the Veteran maintained that he had always had 
pain in his back since the injury but it had worsened over 
the years. 

In the Veteran's application for compensation benefits filed 
in September 2005, he reported that he injured his back in 
June 1957.  He reported that he was treated at the Warrington 
Clinic [at an unspecified time] and he was treated at the 
Memphis VA Medical Center (MC).  

The Veteran's service treatment records are not of record.  
According to information received from the National Personnel 
Records Center (NPRC) in November 2005, the Veteran's service 
treatment records were likely destroyed in the 1973 fire at 
the facility.  The NPRC further indicated that there were no 
alternative records from the Office of the Surgeon General.

The claims file reflects that the RO requested treatment 
records from the Bayne-Jones Army Community Hospital.  In 
January 2006, the Department of Army responded that there was 
no such information.  The RO requested inpatient clinical 
records from the NPRC but received a reply that "a search of 
index on file failed to show a listing for Ft. Polk prior to 
1961."  

In VA Form 21-4142 (Authorization and Consent to Release 
Information to VA), the Veteran reported that he was treated 
for back pain at the Memphis VAMC from "1969" to 1989.  

In October 2007, the Warrington Clinic responded that it had 
no records of treatment for the Veteran from June 1971.  

In June 2008, the RO requested all treatment records on the 
Veteran from the Memphis VAMC dating from January 1958.  VA 
treatment records dated from 1982 to 1993 were provided.  
Records dated in July 1982 noted that the Veteran reported 
that he fell off a tractor recently and that he was currently 
experiencing severe back pain.  The examiner provided a 
diagnosis of musculoskeletal back pain with no evidence of 
neurologic lesion.  The Veteran was noted as having reported 
no prior history of low back pain.  A March 1986 record 
showed he complained of low back pain.  An August 1988 record 
showed he complained of an "old low back injury."  A March 
1990 record noted that he had complete sacralization of L5 
with osteopenia.  

Information from the Social Security Administration (SSA) 
indicated that records on the Veteran had been destroyed.  

An October 2008 VA examination report notes the examiner 
reviewed the claims file "extensively."  The examiner 
related that the Veteran reported on a history of low back 
pain since approximately 1957.  The Veteran indicated that he 
fell on a half-tracked vehicle in 1957 and landed on his 
back, which caused immediate low back pain for which he went 
to the aid station.  He was evaluated and cleared to return 
to active duty.  The Veteran maintained that he did not have 
any other serious symptoms of low back pain until 1959 at 
which time he began to experience progressive lumbar pain.  
The pain had been getting progressively worse to date.  In 
regard to another injury in 1982, the Veteran reported that 
he also fell from a tractor at that time which aggravated his 
symptoms of low back pain.  He received an injection in his 
lower spine at that time, which gave him some relief.  He 
also obtained an injection in the 1990s which helped 
considerably.  The examiner reported on the findings from the 
current physical exam, including the results of a 
neurological exam.  The examiner reported that x-rays 
revealed severe degenerative arthritis of the facet joints of 
L3-4, L4-5, and L5-S1.  The examiner provided diagnoses of 
severe facet joint arthritis of L3-L4, L4-L5, and L5-S1 and 
mild sciatica on the right.

The examiner then commented that degenerative arthritis of 
the lumbar spine developed over many years as opposed to an 
acute fracture, which would manifest a sudden onset of 
symptoms.  The examiner noted that the Veteran at no point 
had any sort of an acute fracture attributed to either one of 
his falls.  The examiner maintained that it was conceivable 
that the falls could potentially hasten the onset of 
arthritis; however, it was not likely that his arthritis was 
a result of any one particular fall, but rather a loss of 
activity.  The examiner concluded that "[the Veteran's] 
current lumbar spine arthrosis [was] at least as likely as 
not a result of his fall in 1957 but when compared to his 
fall in 1982."  

In an addendum provided in November 2008, the same examiner 
clarified that the above sentence should have excluded the 
word, "but," to read as follows:  "[the Veteran's] current 
lumbar spine arthrosis [was] at least as likely as not a 
result of his fall in 1957 when compared to his fall in 
1982."  The examiner commented further that the Veteran had 
a diagnosis of severe facet arthritis of L4-5 and L5-S1, and 
his symptoms had been progressive in their onset.  They were 
not immediately present after any one specific event.  The 
examiner explained that facet joint arthritis could be 
attributed to a specific event only if a fracture occurred at 
that event that could lead to some resultant posttraumatic 
arthritis, or if some form of spinal instability resulted 
from a traumatic event that could lead to posttraumatic 
arthritis.  Otherwise, it was not possible to attribute facet 
joint arthritis to a specific traumatic event without there 
being some structural abnormality in the spine as a result of 
said traumatic event.  The examiner noted that that being 
said, under normal circumstances, it was not possible to 
attribute the Veteran's severe facet joint arthritis with 
either one of his falls-neither the one in 1957 nor the one 
in 1982 completely.  The examiner maintained that the 
Veteran's facet joint arthritis was more likely a result of 
chronic overuse as opposed to a specific traumatic event.  
The examiner further observed that the documentation that was 
obtained from 1982 did not show any signs of fracture, and 
did not show any signs of spinal subluxation or instability.  
It could not solely be attributed to the responsibility of 
the Veteran's facet joint arthritis.  The examiner reiterated 
that facet joint arthritis as a result of posttraumatic 
arthritis could not be attributed to an event unless there 
was some sort of structural abnormality in the spine.  The 
examiner related that according to the Veteran's history, 
there was no history of a fracture in his back at the time of 
his 1957 fall.  The examiner maintained that given the above 
information from the Veteran's history as well as the claims 
file, when evaluating these two traumatic events and their 
relationship to the Veteran's facet joint arthritis, the 
examiner concluded that "[the Veteran's] current arthritis 
[was] at least as likely as not a result of his fall in 1957 
when compared to his fall in 1982."  The examiner emphasized 
that the foregoing conclusion was solely in response to the 
question of how did the Veteran's low back pain relate to his 
two traumatic events, and was not meant in any way to 
describe a specific cause of his current facet joint 
arthritis to any one event, whether a fall or otherwise.  

In a March 2009 addendum, the examiner noted again that 
"[the Veteran's] facet joint arthritis [was] more likely a 
result of chronic overuse as opposed to a specific traumatic 
event."  

The Board observes that through no fault of the Veteran, his 
service treatment records are unavailable.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Veteran contends that he sustained an injury to his low 
back during service for which he received treatment.  He 
maintains that he has experienced low back pain since the in-
service injury.  A claimant is competent to report factual 
matters of which he or she has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  A claimant 
is also competent to describe readily observable features or 
symptoms of illness such as pain.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Thus, the Board finds that the 
Veteran is competent to report that he sustained an injury to 
his low back in service, that he experienced pain from that 
injury at that time, and that he continued to experience low 
back pain after service.  As for the Veteran's credibility, a 
July 1982 VA treatment record shows the Veteran reported a 
negative history for prior low back pain.  This is 
inconsistent with his current statements of record and sworn 
testimony he provided.  On the other hand, the Veteran's 
service treatment records are missing, which is very 
significant, and attempts to obtain all treatment records 
(from the Memphis VAMC and Warrington Clinic) dating since 
service, including records dated prior to July 1982, have 
been to no avail.  Given these circumstances, the Board will 
resolve reasonable doubt in favor of the Veteran that he 
indeed sustained a low back injury in service, that he 
experienced pain from that injury at that time, and that he 
continued to experience such low back pain after service.  

The VA examiner concluded that "[the Veteran's] current 
lumbar spine arthrosis [was] at least as likely as not a 
result of his fall in 1957 when compared to his fall in 
1982."  The examiner explained that it was not possible to 
attribute facet joint arthritis to either traumatic event 
without there being evidence of some structural abnormality 
(fracture or spinal instability) in the spine as a result of 
such traumatic events.  The examiner observed that records on 
the 1982 injury did not show any signs of fracture, or spinal 
subluxation or instability.  While the examiner further 
observed that the Veteran reported no history of fracture in 
his back at the time of his 1957 fall, the fact remains that 
given the unavailability of the service treatment records, it 
is unknown as to whether the Veteran demonstrated some form 
of spinal instability at the time of the 1957 injury.  As a 
consequence, the theory that the Veteran's facet joint 
arthritis may have resulted from spinal instability as 
opposed to fracture has not been definitively ruled out 
notwithstanding the examiner's conclusion that "[the 
Veteran's] facet joint arthritis is more likely a result of 
chronic overuse as opposed to a specific traumatic event."  

The VA examiner opined that the facet joint arthritis was 
more likely due to chronic overuse.  The VA examiner did not 
provide an opinion on whether the chronic overuse likely had 
its onset in service.  [The VA examiner maintained that this 
question was outside the scope of the VA examination 
request.]  As detailed above, the Board finds the Veteran 
competent and credible to report on the in-service low back 
injury and symptoms of chronic low back pain.  After careful 
consideration of the missing service treatment records, the 
theory of causation that has not been ruled out, the VA 
examiner's opinion, and the competency and credibility of the 
Veteran, the Board finds that there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  In instances 
where reasonable doubt arises regarding service origin, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, the Board resolves reasonable doubt in favor of 
the Veteran.  Consequently, service connection for a low back 
disorder is warranted.  


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


